Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 1 of 11




               EXHIBIT A
        Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 2 of 11




                      CONFIDENTIAL SETTLEMENT AGREEMENT

       THIS SETTLEMENT AGREEMENT (the “Agreement”) is made this 25 th day of January,
2019 (the “Effective Date”), between, on the one hand, Juul Labs, Inc. (“JLI”), a privately-held
corporation organized and existing under the laws of the state of Delaware, with its principal place
of business at 560 20th Street, San Francisco, California 94107, and, on the other hand, Saddam
Aburoumi, an individual residing at 193 Homestead Street, Unit D3, Manchester, CT 06042. JLI
and Aburoumi are individually referred to herein as a “Party” and collectively as the “Parties.”

        WHEREAS, JLI named Aburoumi as a Respondent in a Complaint (“Complaint”) in an
investigation styled In the Matter of Certain Cartridges for Electronic Nicotine Delivery Systems
and Components Thereof filed on November 20, 2018, and instituted by the United States
International Trade Commission (the “Investigation”) for violation of Section 337 of the Tariff
Act of 1930, as amended by way of manufacturing, distributing, selling in the United States, and/or
otherwise dealing in certain cartridges for electronic nicotine delivery systems (“ENDS”) and
components thereof that infringe certain JLI U.S. Patent Nos. 10,058,129,10,111,470,10,117,465,
10,117,466, and 10,104,915 (the “Asserted Patents”);

       WHEREAS, JLI named Aburoumi as a Defendant in a district court complaint, captioned
Juul Labs, Inc. v. United Wholesale LLC, Case No. 3:18-cv-01891-SRU (D. Conn.) (the “District
Court Suit”) for infringing JLI’s patents;

        WHEREAS, Aburoumi denies liability to the claims asserted by JLI in its Complaint and
in the District Court Suit, but recognizes his potential liability as may be found by a Trier of Fact
>



        WHEREAS, Aburoumi desires to work with JLI in an effort to resolve the Complaint and
the District Court Suit, assist JLI with protecting its intellectual property, and prevent products that
infringe JLI’s intellectual property from being sold through Aburoumi;

       NOW, TFIEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:




                                                   1                            Initial
Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 3 of 11




                              2                   Initial c~, J\~ .
Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 4 of 11
Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 5 of 11
Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 6 of 11
Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 7 of 11
Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 8 of 11
            Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 9 of 11




AGREED TO:

JUUL Labs, Inc.                               Saddam Aburoumi
   ,----- DocuSigned by:
By:
       V-----0238D165A327'! 87...



           Sr. Director, IP                   Date:   0\ I'ZA j lcl
Its:
               25-lan-2019
Date:




                                          8                           Initial   .
Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 10 of 11




                     APPENDIX 1
            EXAMPLES OF SUBJECT ARTICLES




                              9                    Initial   S ,/V~*
Case 3:18-cv-01891-SRU Document 35-1 Filed 03/07/19 Page 11 of 11
